Exhibit 10.10 [form10-q.htm]
 

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of June 30,
2014, by and between Olga Perkovic (the “Employee”) and URS Corporation, a
Delaware corporation (the “Company”).
 
Recital
 
WHEREAS, the Company desires to continue to employ Employee in an executive
position, and Employee is willing to accept such employment by Company, on the
terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, the parties hereto agree to this Agreement in its entirety, as
follows:
 
1. Term of Employment.
 
(a) Basic Rule. The Company agrees to employ Employee, and Employee agrees to
remain in employment with the Company, from the date hereof until the date on
which Employee’s employment terminates pursuant to Subsections 1(b), (c), (d),
(e) or (f) below.
 
(b) Termination By Company Without Cause. The Company may terminate Employee’s
employment at any time without Cause (as defined below) and for any reason or no
reason whatsoever by giving Employee thirty (30) days’ advance notice in
writing.
 
(c) Termination By Company For Cause. The Company may terminate Employee’s
employment at any time for Cause. For all purposes under this Agreement, “Cause”
shall mean:
 
(i) A willful failure or omission of Employee to substantially perform
Employee’s duties hereunder, other than as a result of the death or Disability
(as defined below) of Employee;
 
(ii) A willful act by Employee that constitutes gross misconduct or fraud;
 
(iii) Employee’s conviction of, or plea of guilty or “no contest” to, a felony
or any misdemeanor involving dishonesty;
 
(iv) Employee’s intentional disobedience of orders or directives of the Chief
Executive Officer (the “CEO”) of the Company, or his designee, or of the Board
of Directors of the Company, or a duly appointed committee thereof
(collectively, the “Board”); or
 
(v) Employee’s material breach of any agreement with the Company.
 
 
1

--------------------------------------------------------------------------------

 
(d) Resignation By Employee. Employee may terminate Employee’s employment by
giving the Company thirty (30) days’ advance notice in writing.
 
(e) Death of Employee. Employee’s employment shall terminate automatically and
immediately in the event of Employee’s death.
 
(f) Disability. Subject to applicable law, the Company may terminate Employee’s
employment due to Disability by giving Employee thirty (30) days’ advance notice
in writing.  For all purposes under this Agreement, “Disability” shall mean
that, as determined by the Company in its sole discretion, Employee, at the time
such notice is given, has performed none of Employee’s duties under this
Agreement for a period of not less than one hundred eighty (180) consecutive
days as a result of Employee’s incapacity due to physical or mental illness. In
the event Employee resumes the performance of substantially all of Employee’s
duties hereunder before termination of Employee’s active employment under this
Section 1(f) becomes effective, the notice of termination shall automatically be
deemed to have been revoked.
 
(g) Rights Upon Termination. Except as expressly provided in Sections 6 and 7
herein, upon the termination of Employee’s employment pursuant to this Section
1, Employee shall only be entitled to the compensation, benefits and
reimbursements described in Sections 3, 4 and 5 for the period preceding the
effective date of the termination, which shall include all accrued and unused
vacation. The payments under this Agreement shall fully discharge all
responsibilities of the Company, and its respective parent, subsidiary and
affiliated corporations and related entities (collectively, “URS” and,
individually, a “URS Entity”) to the Employee.
 
(h) Employment By Affiliate. The employment of Employee shall not be considered
to have terminated for purposes of this Agreement if Employee is employed by any
URS Entity.
 
(i) Termination of Agreement. This Agreement shall terminate on the earlier of
the fifth anniversary of the date of this Agreement, the date when all
obligations of the parties hereunder have been satisfied, or such earlier date
as it is terminated pursuant to the express provisions of this Agreement.  The
time period from the date of this Agreement until such termination of this
Agreement shall hereinafter be referred to as the “Term.”
 
(j) “At Will” Employment.  Employee’s employment relationship with the Company,
whether during or after the Term, will be “at will.” If Employee’s employment
with the Company continues after the Term, Employee will no longer be entitled
to the rights and benefits provided by this Agreement, including, without
limitation, the Change in Control Payment, Severance Payment, or Severance
Benefits, as those terms are defined below.
 
2. Duties and Scope of Employment.
 
(a) Position. The Company agrees to employ Employee in an executive position as
the Vice President, Corporate Strategic Planning for the term of Employee’s
employment under this Agreement. Employee shall report to the CEO or his
designee, and shall serve in such positions on behalf of URS and perform such
duties consistent with an executive position for URS as may be required by the
CEO or his designee. It is anticipated that Employee’s duties will require
Employee to travel frequently and extensively. The location of Employee’s
principal office shall be in San Francisco or such other location as may be
mutually agreed between the Company and Employee (the “Principal Office”). If
the Principal Office is changed by the Company, the Company shall reimburse
reasonable relocation expenses of Employee in accordance with generally
applicable policies of the Company.
 
 
2

--------------------------------------------------------------------------------

 
(b) Obligations. During the term of Employee’s employment under this Agreement,
Employee shall devote Employee’s full business efforts and time to URS and shall
not render services to any other person or entity without the prior written
consent of the CEO or his designee. The foregoing, however, shall not preclude
Employee from (i) engaging in appropriate civic, charitable or religious
activities, (ii) devoting a reasonable amount of time to private investments
that do not interfere or conflict with Employee’s responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is obtained from the CEO or his
designee and that such service does not interfere or conflict with Employee’s
responsibilities to the Company.
 
(c) Resignation From Other Positions. Immediately upon request by the Company,
before or after the termination of the employment of Employee, Employee shall
resign from any and all positions Employee holds as director, officer, employee,
advisor, trustee, nominee, agent for service of process, attorney-in-fact or
similar position with respect to any URS Entity, and shall execute, verify,
acknowledge, swear to and deliver any documents and instruments reasonably
requested by the Company or required to reflect such resignation.
 
3. Base Compensation and Target Bonus.
 
During the term of Employee’s employment under this Agreement, the Company
agrees to pay Employee as compensation for Employee’s services a base salary at
an annual rate of Three Hundred Fifty-Five Thousand Dollars ($355,000), or at
such higher rate as the Company may determine from time to time in its sole
discretion. Such salary shall be payable in accordance with the Company’s
standard payroll procedures. (The annual rate of compensation specified in this
Section 3, as increased by the Company from time to time in its sole discretion,
is referred to in this Agreement as “Base Compensation.”) In addition, during
the term of Employee’s employment under this Agreement, the Company agrees that
Employee shall participate in the Company’s written annual bonus plan, pursuant
to the terms and conditions of such plan, with a target bonus percentage of at
least forty percent (40%) of Base Compensation. (The annual target bonus
percentage specified in this Section 3, as increased by the Company from time to
time in its sole discretion, is referred to in this Agreement as “Annual Target
Bonus.”)
 
4. Employee Benefits, Stock Options, and Incentive Compensation, and Other
Compensation Plans and Programs.
 
During the term of Employee’s employment under this Agreement, Employee shall be
eligible to participate in the employee benefit plans, stock option and other
equity-based incentive and compensation plans maintained with respect to
employees of the Company, and other executive incentive and compensation
programs, subject in each case to: (i) the generally applicable terms and
conditions of the applicable plan or program and to the determinations of the
Board or other person administering such plan or program, (ii) determinations by
URS, the Board or any such person as to whether and to what extent Employee
shall so participate or cease to participate, as such determinations are
indicated in writing, and (iii) amendment, modification or termination of any
such plan or program in the sole and absolute discretion of URS.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Business Expenses.
 
In accordance with the Company’s generally applicable policies, (i) during the
term of Employee’s employment under this Agreement, Employee shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with Employee’s duties hereunder, and (ii) the Company
shall reimburse Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation.
 
6. Certain Terminations of Employment Following Change in Control.
 
(a) Definition. For all purposes under this Agreement, “Change in Control” shall
mean the occurrence of any one or more of the following after the date of this
Agreement:
 
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), through the
acquisition or aggregation of securities, becomes the beneficial owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors of the Company;
 
(ii) any transaction, or series of transactions that occur within a twelve (12)
month period, as a result of which the stockholders of the Company immediately
prior to the completion of the transaction (or, in the case of a series of
transactions, immediately prior to the first transaction in the series) hold,
directly or indirectly, less than fifty percent (50%) of the beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act or comparable
successor rules) of the outstanding securities of the surviving entity, or, if
more than one entity survives the transaction or transactions, the controlling
entity, following such transaction or transactions; or
 
(iii) individuals who, as of the date of this Agreement, were members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least two-thirds (2/3) of the members of the Board of Directors
of the Company; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Agreement, be considered as a member of
the Incumbent Board.
 
(b) Good Reason. For all purposes under this Agreement, “Good Reason” shall mean
that Employee has incurred a reduction in Employee’s Base Compensation or Annual
Target Bonus.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Change in Control Payment and Severance Benefits. If, during the Term and
within one year after the occurrence of a Change in Control, either (i) Employee
voluntarily resigns Employee’s employment for Good Reason or (ii) the Company
terminates Employee’s employment for any reason other than Cause or Disability,
and (iii) such termination of employment is a “separation from service” (as such
term is defined in Treasury Regulation Section 1.409A-1(h), without regard to
any alternative definition thereunder, a “Separation from Service”), then
Employee shall be entitled to receive a severance payment from the Company (the
“Change in Control Payment”) and in addition shall be entitled to Severance
Benefits in accordance with Subsection 7(a)(ii).  No Change in Control Payment
shall be made in case of termination of employment of Employee by reason of
resignation of Employee other than for Good Reason, death of Employee, or any
other circumstance not specifically and expressly described in the immediately
preceding sentence.  The Change in Control Payment shall be in an amount
determined under Section 6(d) below.  The Change in Control Payment shall be
made in a lump sum within ninety (90) days following Employee’s Separation from
Service; provided, however, that (i) if such ninety (90)-day period begins in
one taxable year and ends in a second taxable year, such payment shall be made
in the second taxable year, (ii) if Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) at the time of such Separation from Service, the Change in
Control Payment shall be made in a lump sum on the date that is six (6) months
and one (1) day following the date of such Separation from Service and (iii) in
all cases, such payment shall be conditioned upon Employee’s release becoming
effective in accordance with its terms as described in Section 8.  The
immediately preceding sentence and the requirement in clause (iii) of the first
sentence of this Subsection 6(c) also shall be applicable to any payment,
benefit or award provided pursuant to this Agreement, other than any payment,
benefit or award provided under Section 7 (the terms of which shall be governed
by the applicable provisions of Section 7), that is subject to Section 409A of
the Code or any state law of similar effect and becomes vested or otherwise
payable in connection with Employee’s termination of employment, notwithstanding
anything to the contrary under the terms of any such payment, benefit or
award.  The Change in Control Payment shall be: (i) in lieu of any further
accrual of benefits under Section 4 with respect to periods subsequent to the
date of the employment termination; and (ii) in lieu of any entitlement to a
Severance Payment (as defined in Subsection 7(a)(i) below).
 
(d) Amount of Change in Control Payment. The amount of the Change in Control
Payment shall be equal to two hundred percent (200%) of the Employee’s Base
Compensation, as in effect on the date of the Change in Control.
 
(e) Incentive Programs. If, during the Term, either (i) a Change in Control
occurs on or before January 2, 2015 or (ii) a Change in Control occurs after
January 2, 2015 and in the case of clause (ii), within one year after the
occurrence of such Change in Control, either (X) the Employee voluntarily
resigns Employee’s employment for Good Reason or (Y) the Company terminates
Employee’s employment for any reason other than Cause or Disability, then as of
the date of such Change in Control (in the case of clause (i)) or the date of
such termination (in the case of clause (ii)), Employee shall become fully
vested in all awards heretofore or hereafter granted to Employee under all
incentive compensation, deferred compensation, bonus, stock option, stock
appreciation rights, restricted stock, phantom stock or similar plans maintained
by URS, except if and to the extent specifically provided to the contrary under
the terms of any such plan or any specific grant or award made to Employee under
any such plan.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(f) No Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 6 (whether by seeking new
employment or in any other manner), nor shall any such payment or benefit be
reduced by earnings or benefits that Employee may receive from any other source.
 
7. Other Terminations of Employment.
 
(a) Severance Payment and Severance Benefits. In the event that, during the
Term, (i) either the Company terminates Employee’s employment for any reason
other than Cause or Disability, or Employee voluntarily resigns Employee’s
employment for Good Reason within one (1) month of the occurrence of the event
constituting Good Reason, and (ii) such termination of employment constitutes a
Separation from Service, and (iii) Section 6 does not apply, then as severance:
 
(i) The Company shall pay an amount (“Severance Payment”) in a lump sum equal to
one hundred percent (100%) of Employee’s Base Compensation as in effect on the
date of employment termination.  The Severance Payment shall be paid within
ninety (90) days following Employee’s Separation from Service; provided,
however, that (i) if such ninety (90)-day period begins in one taxable year and
ends in a second taxable year, such payment shall be made in the second taxable
year, (ii) if Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code at the time of such Separation from Service, the
Severance Payment shall be made in a lump sum on the date that is six (6) months
and one (1) day following the date of such Separation from Service and (iii) in
all cases, such payment shall be conditioned upon Employee’s release becoming
effective in accordance with its terms as described in Section 8.
 
(ii) Either (X) for the period of one (1) year following such termination, the
Company shall pay or reimburse Employee for medical, dental and vision insurance
premiums required to be paid by Employee for such one (1) year period to obtain
continuation coverage for the Employee and eligible dependents under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the meaning of Section 4980B(f)(2) of the Code, provided the Employee
elects such continuation coverage, or (Y) the Employee may elect to participate,
at Employee’s cost, in the Company’s existing retiree health plan, if any, upon
the Employee meeting the plan’s eligibility requirements upon
termination.  Whether Employee selects COBRA continuation coverage under clause
(X) above or enrollment in the Company retiree health plan under clause (Y)
above (which the Employee understands are mutually exclusive), provided Employee
converts his basic term life insurance coverage at the time of termination, the
Company also shall cause the basic term life insurance coverage then provided to
Employee by the Company, if any, to be continued for such one (1) year period
following any such termination (or, if such coverage cannot be continued or can
only be continued at a cost to the Company greater than the Company would have
incurred absent such termination, then, at the Company’s election, the Company
may either provide the equivalent of such basic term life insurance as may be
available at no greater cost than one hundred fifty percent (150%) of what the
Company would have incurred absent such termination, or pay to Employee one
hundred fifty percent (150%) of the amount of premiums the Company would have
incurred to continue such coverage absent such termination) (payments and
benefits under this Subsection 7(a)(ii), collectively “Severance Benefits”).  If
the Company elects to pay Employee one hundred fifty percent (150%) of the
amount of premiums the Company would have incurred to continue the basic term
life insurance, such payments shall be subject to the same restrictions with
respect to timing of such payments that are applicable to Severance Payments set
forth in Subsection 7(a)(i) in addition to the restrictions applicable to
Severance Benefits set forth under this Subsection 7(a)(ii).  The amount of any
in-kind benefits provided under this Subsection 7(a)(ii) with respect to life
insurance coverage (or expenses eligible for reimbursement, if applicable)
during a calendar year may not affect the in-kind benefits to be provided (or
expenses eligible for reimbursement, if applicable), in any other calendar
year.  Any and all payments due to Employee under this Subsection 7(a)(ii) with
respect to life insurance premiums with respect to a given calendar year shall
be payable no later than December 31 of the succeeding calendar year.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Termination of Severance Benefits. All Severance Benefits shall be
discontinued completely as of the date when Employee returns to employment or
self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.
 
(c) No Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 7, nor, except as provided in
Section 7(b), shall any such payment or benefit be reduced by earnings or
benefits that Employee may receive from any other source.
 
8. Change in Control Payment, Severance Payment and Severance Benefits
Conditioned Upon Execution of Effective Release of Claims.
 
Notwithstanding any of the foregoing to the contrary, in no event shall the
Company be required to make any payment or provide any benefit pursuant to
Section 6 or 7 above (except for payments of accrued salary and accrued and
unpaid vacation as required by law) unless and until Employee executes and
delivers to the Company a General Release substantially in the form of Exhibit
A, and such release becomes effective in accordance with its terms no later than
ninety (90) days following the termination of employment date; provided,
however, that pending such execution and delivery of such a release by Employee,
the Company will advance for the account of Employee premiums required to be
paid during the period during which the effectiveness of the release is pending
if necessary to avoid lapse with respect to the Employee within such period of a
group dental, health, vision or disability policy to which Severance Benefits
provided under Subsection 7(a)(ii) relate, which advance shall be repaid by
Employee upon expiration of (i) the period during which Employee is permitted to
consider whether to execute the release (if Employee does not execute the
release) or (ii) the period during which the effectiveness of the release is
pending (if Employee executes the release but does not allow it to become
effective in accordance with its terms).
 
9. Certain Additional Payments.
 
(a) If any payments, distributions or other benefits by or from URS to or for
the benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code
(collectively, the “Payment”) and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (ii) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for Employee.  If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata.
Within any category of payments and benefits (such as cash payments, accelerated
vesting of equity awards other than stock options, accelerated vesting of stock
options, and other benefits paid to Employee), a reduction shall occur first
with respect to amounts that are not “deferred compensation” within the meaning
of Section 409A and then with respect to amounts that are “deferred
compensation”.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (i) in
Section 9(a) is subject to the Excise Tax, Employee agrees to promptly return to
URS a sufficient amount of the Payment so that no portion of the Reduced Amount
is subject to the Excise Tax.  For the avoidance of doubt, if the Reduced Amount
is determined pursuant to clause (ii) in Section 9(a), Employee will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
 
(c) Unless Employee and URS agree on an alternative accounting firm or law firm,
all calculations required by this Section 9 shall be performed by the
independent auditors retained by the Company most recently prior to the change
in control transaction (the “Auditors”), based on information supplied by URS
and Employee.  If the Auditors are serving as accountant or auditor for the
individual, entity or group effecting the change in control transaction, URS
shall appoint a nationally recognized accounting or law firm to make the
determinations required hereunder.  URS shall bear all expenses with respect to
the determinations by such accounting or law firm required to be made hereunder
and shall be entitled to rely upon such determinations, which shall be final and
binding on URS and Employee.
 
10. Nondisclosure.
 
During the Term and thereafter (notwithstanding the termination of this
Agreement or Employee’s employment hereunder), Employee shall not, without the
prior written consent of the CEO or his designee or the Board, disclose or use
for any purpose (except in the course of Employee’s employment under this
Agreement and in furtherance of the business of URS) confidential information or
proprietary data of URS, except as required by applicable law or legal process,
in which case promptly and before disclosure Employee shall give notice to the
Company of any such requirement or process; provided, however, that confidential
information shall not include any information available from another source on a
nonconfidential basis, known generally to the public, or ascertainable from
public or published information (other than as a result of unauthorized
disclosure by Employee) or any information of a type not otherwise considered
confidential by persons engaged in the same business as, or a business similar
to, that conducted by URS. Employee agrees to deliver to the Company at the
termination of Employee’s employment, or at any other time the Company may
request, all correspondence, email, memoranda, notes, plans, records, reports
and other documents, materials, or electronic information (and copies or other
embodiments thereof, in whole or in part) relating to the business of URS, which
Employee may then possess or have under Employee’s control. Nothing in this
Section 10 or elsewhere in this Agreement shall be deemed to waive, or to permit
or authorize Employee to take any action which waives or could have the
consequence of waiving, the attorney-client privilege, the work product doctrine
or any other privilege or doctrine with respect to any information in the
possession of Employee or any communication between Employee and URS or any of
its directors, officers, employees, agents or other representatives.
 
 
 
8

--------------------------------------------------------------------------------

 
 
11. Miscellaneous Provisions.
 
(a) Successors. Subject to Section 11(j) below and provided that the Employee
may not delegate Employee’s duties hereunder without the consent of the Board,
this Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.
 
(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered mail (return receipt requested and
postage prepaid), or when telecopied. In the case of Employee, mailed notices
shall be addressed to Employee at the home address which Employee most recently
communicated to the Company in writing for income tax withholding purposes or by
notice given pursuant to this Section 11(b). In the case of the Company, mailed
notices shall be addressed to the corporate headquarters of the Company as
reflected in its most recent Report on Form 10-Q or Form 10-K filed with the
U.S. Securities and Exchange Commission, directed to the attention of its
Secretary. Telecopied notices shall be sent to such telephone number as the
Company and Employee may specify for this purpose.
 
(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(d) Whole Agreement.  This Agreement constitutes the entire, complete, and
exclusive embodiment of the agreement of the parties with respect to the subject
matter hereof.  No agreements, representations or understandings (whether oral
or written and whether express or implied) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter hereof. Effective as of the date hereof, this Agreement
amends, restates, and supersedes all prior employment agreements and severance
agreements between the parties, any other URS Entity, and their respective
predecessors.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Withholding. All payments made under this Agreement shall be subject to
reduction to reflect taxes and other payroll deductions required to be withheld
by law. Employee hereby declares under penalty of perjury that the Social
Security Number Employee has provided to the Company is true and accurate. To
the extent permitted by applicable law, the Company shall also be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by Employee (whether or not liquidated) to the Company or any other URS
Entity.
 
(f) Certain Reductions and Offsets. Notwithstanding any other provision of this
Agreement to the contrary, any payments or benefits under this Agreement shall
be reduced by any severance payments and benefits payable by URS to Employee
under any policy, plan, program or arrangement, including, without limitation,
any contract between the Employee and URS.
 
(g) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of
California, without regard to where the Employee has Employee’s residence or
Principal Office or where Employee performs duties hereunder.
 
(h) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
 
10

--------------------------------------------------------------------------------

 
(i) Arbitration. To ensure timely and economical resolution of any disputes
regarding this Agreement, the parties hereby agree that any controversy or claim
arising out of or relating to this Agreement, or the performance, breach,
interpretation, or execution thereof, or Employee’s employment with the Company
or the terms and conditions or termination thereof, or any action or omission of
any kind whatsoever in the course of or connected in any way with any relations
between URS and/or its affiliated entities and Employee, including without
limitation all claims encompassed within the scope of the form of General
Release attached to this Agreement as Exhibit A, shall be resolved pursuant to
the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted
by law, by final, binding and confidential arbitration, with such arbitration to
be before a single arbitrator in accordance with the then current Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (“AAA”) (which can be found at http://www.adr.org), and judgment on
the award rendered by the arbitrator to be entered in any court having
jurisdiction thereof. The arbitration shall be administered by the San
Francisco, California regional office of the AAA and shall be conducted at the
San Francisco, California offices of the AAA or at such other location in San
Francisco, California as the AAA may designate. All fees and expenses of the
arbitrator and the AAA shall be paid by the Company.  The Company and Employee
shall each have the right to legal representation in any arbitration proceeding,
at their own expense. The Company and Employee acknowledge and agree that any
and all rights they may have to resolve their claims by a judge or jury trial
are hereby expressly waived.  In the arbitration, the parties are entitled to
discovery sufficient to arbitrate their disputes, as determined by the
arbitrator. The arbitration shall be governed by the substantive laws of the
state of California without regard to conflicts of law principles. The
arbitrator shall have the discretion to award monetary and other damages, or to
award no damages, and to fashion any other relief that would otherwise be
available in court. The arbitrator is also authorized to determine if an issue
is subject to this arbitration provision.  The arbitrator will issue a written
arbitration decision that states any award and reveals the essential findings
and conclusions on which the award is based. Notwithstanding the above, this
arbitration provision shall not prohibit: (i) administrative agency claims by
Employee for workers’ compensation benefits, unemployment insurance benefits or
unpaid wages; (ii) claims for benefits under a Company plan or charter document
brought pursuant to a binding arbitration procedure specifically set forth in
such plan or charter document; or (iii) actions to compel arbitration or to
enforce or vacate an arbitration award.  Nothing in this Agreement is intended
to prevent the Company or Employee from seeking or obtaining injunctive relief
in court to prevent irreparable harm pending conclusion of any
arbitration.  Moreover, nothing in this arbitration provision is intended to, or
shall be construed as prohibiting Employee from filing an administrative charge
with the federal Equal Employment Opportunity Commission, the National Labor
Relations Board, or any state fair employment practices agency or other
government agency, or from participating in any related administrative agency
investigation, except that Employee acknowledges and agrees that Employee hereby
waives Employee’s right to any monetary benefits in connection with any such
claim, charge or proceeding.
 
(j) No Assignment. The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 11(j) shall be void.
 
In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
Olga Perkovic




/s/ Olga Perkovic
 
Olga Perkovic





URS Corporation,
a Delaware corporation




By: /s/ H. Thomas Hicks 
Name:  H. Thomas Hicks 
Title: Executive V.P. & CFO 





 
 
11

--------------------------------------------------------------------------------

 

Exhibit A
 
GENERAL RELEASE
 
This General Release (“Release”) is executed and delivered by Olga Perkovic
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporations or related entity of URS
Corporation (collectively, “Company”).
 
In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into on ________________, 2014, between Employee and Company,
and as amended from time to time (the “Agreement”), the sufficiency of which
Employee hereby acknowledges, Employee hereby fully, finally, completely and
generally releases, absolves and discharges Company, its predecessors,
successors, subsidiaries, parents, related companies and business concerns,
affiliates, partners, trustees, directors, officers, agents, attorneys,
servants, representatives and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, arbitrations, unfair labor practice charges, wages, vacation
payments, severance payments, obligations, commissions, overtime payments,
workers compensation claims, debts, profit sharing or bonus claims, expenses,
damages, judgments, orders and/or liabilities of whatever kind or nature in law,
equity or otherwise, whether known or unknown to Employee, which Employee now
owns or holds or has at any time owned or held as against Releasees, or any of
them, through the date Employee executes this Release (“Claims”), including
specifically but not exclusively and without limiting the generality of the
foregoing, any and all Claims arising out of or in any way connected to
Employee’s employment with or separation of employment from Company, including
any Claims based on contract, tort, wrongful discharge, fraud, breach of
fiduciary duty, attorneys’ fees and costs, harassment, discrimination and
retaliation in employment, any and all acts or omissions in contravention of any
federal, state or local laws or statutes (including, but not limited to, federal
or state securities laws, any deceptive trade practices act or any similar act
in any other state and the Racketeer Influenced and Corrupt Organizations Act),
and any right to recovery based on local, state or federal age, sex, pregnancy,
race, color, national origin, marital status, religion, veteran status,
disability, sexual orientation, medical condition, union affiliation or other
anti-discrimination laws, including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act (the “ADEA”), the
Americans with Disabilities Act, the National Labor Relations Act, the
California Fair Employment and Housing Act, and any similar act in effect in any
jurisdiction applicable to Employee or Company, all as amended. Employee
represents that as of Employee’s execution of this Release, Employee has been
paid all wages owed, has received all the leave and leave benefits and
protections for which Employee is eligible, pursuant to the Family and Medical
Leave Act or otherwise, and has not suffered any on-the-job injury for which
Employee has not already filed a claim. Notwithstanding the above, Employee is
(a) not releasing any claim that cannot be waived under applicable state or
federal law and (b) not releasing any rights that Employee has to be indemnified
(including any right to reimbursement of expenses) arising under applicable law,
the certificate of incorporation or by-laws (or similar constituent documents of
the Company), any indemnification agreement between Employee and the Company, or
any directors’ and officers’ liability insurance policy of the Company. Further,
nothing in this Release shall prevent Employee from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, and any other administrative or government agency in any
jurisdiction applicable to Employee or Company, except that Employee
acknowledges and agrees that Employee shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any Claims
released herein.
 
 
 
1

--------------------------------------------------------------------------------

 
 
During the time Employee is entitled to any Change in Control Payment, Severance
Payment or Severance Benefits, as defined and provided in the Agreement,
Employee agrees (i) to assist, as reasonably requested by Company, in the
transition of Employee’s responsibilities and (ii) not to, directly or
indirectly, solicit or attempt to solicit any employee, independent contractor
or consultant of Company to terminate or cease his, her or its relationship with
Company in order to become an employee, consultant, or independent contractor to
or for any other person or entity.
 
Employee agrees to cooperate with the Company in responding to the reasonable
requests of the Company in connection with any and all existing or future
litigation, arbitrations, mediations or investigations brought by or against the
Company, or its current or former affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which the
Company reasonably deems Employee’s cooperation necessary or desirable. In such
matters, Employee agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Employee also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by Employee
in connection with any such proceedings, unless Employee is expressly prohibited
by law from so doing. The failure by Employee to cooperate fully with the
Company in accordance with this provision will be a material breach of the terms
of this Agreement, which will excuse all commitments of the Company to provide
severance or other benefits to Employee under any agreement. The Company agrees
to reimburse Employee for all reasonable out-of-pocket expenses Employee incurs
in connection with the performance of Employee’s obligations under this section;
provided, however, that such expenses shall not include attorneys’ fees,
foregone wages or payment for services provided under this section.
 
Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge or use, at any time, any information that might be of a confidential or
proprietary nature relative to Company, and (ii) Employee agrees to keep
confidential all information contained in this Release (except to the extent (A)
Company consents in writing to disclosure, (B) Employee is required by process
of law to make such disclosure and Employee promptly notifies Company of receipt
by Employee of such process, or (C) such information previously shall have
become publicly available other than by breach hereof on the part of Employee).
 
Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.
 
 
2

--------------------------------------------------------------------------------

 
It is the intention of Employee in executing this instrument that it shall be
effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, grievances and causes of
action, if any, as well as those relating to any other claims, demands,
grievances and causes of action hereinabove specified, and elects to assume all
risks for claims, demands, grievances and causes of action that now exist in
Employee’s favor, known or unknown, that are released under this Release.
Employee represents that Employee is not aware of any claims other than the
claims that are released by this instrument.  Employee acknowledges Employee may
hereafter discover facts different from, or in addition to, those Employee now
knows or believes to be true with respect to the claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, damages, judgments, orders and liabilities herein
released, and agrees the release herein shall be and remain in effect in all
respects as a complete and general release as to all matters released herein,
notwithstanding any such different or additional facts.  Employee further
acknowledges that Employee is familiar with the provisions of California Civil
Code Section 1542, which states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Employee, being aware of such Code section, hereby waives any rights Employee
may have thereunder, as well as under any other statute or common law principle
of similar effect.
 
If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable, and any provision hereof held
invalid shall be deemed modified to effect the intent of this Release insofar as
possible under applicable law.
 
Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.
 
 
 
3

--------------------------------------------------------------------------------

 
 
ADEA Notice To Employee (Applicable If Age 40 or Older)
 
If Employee is 40 years of age or older, the law requires that Employee be
advised and Company hereby advises Employee in writing to consult with an
attorney and discuss this Release before executing it. Employee acknowledges
Company has provided to Employee at least twenty-one (21) calendar days
(forty-five (45) calendar days, in the case of a group termination) within which
to review and consider this Release before signing it.
 
Should Employee decide not to use the full twenty-one (21) or forty-five (45)
days, as applicable, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
the Notice provision in the Agreement and must be received by Company as so
addressed not later than midnight on the seventh (7th) day following Employee’s
execution of this Release. If Employee so revokes this Release, the Release
shall not be effective or enforceable and Employee will not receive the monies
and benefits described above. If Employee does not revoke this Release in the
time frame specified above, the Release shall become effective at 12:00:01 A.M.
on the eighth (8th) day after it is signed by Employee.
 
Employee acknowledges that as part of this Release Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”). Employee also acknowledges that the consideration given for
the ADEA Waiver is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing, as required by the ADEA, that Employee’s ADEA Waiver does not
apply to any rights or claims that arise after the date Employee executes this
Release.
 
In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees whose employment was
terminated in the group termination and the ages of all employees of the Company
in the same job classification or organizational unit whose employment was not
terminated. If involved in a group termination, by signing below the Employee
acknowledges that Employee has been provided with this information.
 
Effective Date For Employee If Under Age 40
 
If Employee is less than 40 years of age, the ADEA Notice to Employee section
immediately above will not apply, and this Release shall become effective on the
day it is signed by Employee and received by the Company.
 


 
PLEASE READ THIS ENTIRE GENERAL RELEASE CAREFULLY.  IT CONTAINS A GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
 
4

--------------------------------------------------------------------------------

 
I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.
 


Name: Olga Perkovic
 
Date:______________




 
 
 
 
 
 

 
 
 
5

--------------------------------------------------------------------------------

 
